DETAILED ACTION
Claims 35, 37-40, and 44-49 are pending and currently under review.
Claims 1-34, 36, 41-43, and 50-51 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 7/22/2022 has been entered.  Claims 35, 37-40, and 44-49remain(s) pending in the application.

Election/Restrictions
Claim 35 is directed to an allowable method.  Accordingly, previously withdrawn claim 45, directed to the species of an open loop system, which requires all of the limitations of the allowable method, is hereby rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian McCall on 7/29/2022.
The application has been amended as follows: 
In claim 48, replace “more than 0.3 % by weight Mg” with “more than 2 % by weight Mg”.
Cancel claim 52.

Response to Arguments
Applicants’ arguments filed 7/22/2022 are persuasive in view of the amendments and affidavit filed 7/22/2022.  The pertinent rejections have been withdrawn.

Allowable Subject Matter
Claims 35, 37-40, and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of forming an Al-Zn-Si-Mg coating including steps of cooling and continuously monitoring pH and temperature as claimed.  There is no prior art that meets all the limitations above.
The closest prior art of record is Komatsu et al. in view of others as relied upon in the previous office action.  However, applicants’ arguments and affidavit filed 7/22/2022 against the aforementioned prior art are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 35, 37-40, and 44-49 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734